Title: II. John Adams to Charles Adams, 9 January 1794
From: Adams, John
To: Adams, Charles


            
              Dear Charles
              Philadelphia January 9. 1794
            
            I received this Morning your valuable Letter of the 6th and am much pleased with your Observations as well as with your

Researches. but I wish you would examine the Passage in Polybius in Greek. It is the highest Satisfaction to me to perceive that you have so just a sense of the Importance of the Beleif of a Deity and his Providence and moral Government to the Happiness of Nations as well as Individuals. Although your Opinion of the Duration of Christianity is not expressed in Terms so decided, I am also happy to find that you think it promotive of the happiness of Mankind. Let me however recommend to you, not easily to believe that it is in much danger. You may take my Word for it, that if any Gates could have easily prevailed against it, it would have disappeared long ago. If you live to the Age of Man, you will find the Faith in it very little diminished. It is founded on that eternal and fundamental Principle of the Law of Nature Do as you would be done by: and Love your Neighbour as yourself. Equality, Equality is the Element of Christianity, and how the Preachers of Equality of the present day can be so absurd as to quarrell with their best Friend & supporter I know not. You may perhaps be surprized to find me an Advocate for the modern Doctrine of Equality: but your surprize may cease when I tell you that I was one of the earliest and most explicit asserters of it. I drew the Article in the Massachusetts Declaration of Rights, which has given so much offense. All Men are by Nature free And equal. I have heard such Men as Mr Gerry Mr Parsons & Mr Bradbury say lately that they wished this Article out of the Constitution because it is not true. I wondered at this and differed entirely in opinion. It was opposed in Convention and I was called upon to defend and explain it.— I asserted it to be a fundamental elementary Principle of the Law of Nature: and We were then in a state of Nature laying down first Principles. It meant not a Phisical but a moral Equality. common sense was sufficient to determine that it could not mean that all Men were equal in fact, but in Right. not all equally tall, Strong wise handsome, active: but equally Men, of like Bodies and Minds, the Work of the Same Artist, Children of the Same father, almighty. all equally in the Same Cases intitled to the Same Justice.
            How the present Age can boast of this Principle as a Discovey, as new Light and modern Knowledge I know not. as I wish you to look into this subject I will enlarge upon it. But not at present. You may consider this as an Introduction.
            
            
              Jan. 10.
            
            To Day I recd. your Letter without date with the Paper inclosed.
            The Death of the Queen of France, affecting as it is, is not half so shocking as the last Article alledged against her. What will not those People do to render an unfortunate Woman odious.? There is nobody will believe it, but their own Dupes.

            
              
                I am your affectionate Father
                John Adams.
              
            

          